DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-42 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art does not disclose, teach or suggest a device, comprising:
a second circuit configured to selectively pass a periodic signal having a fixed pulse width to a control input of the charge pump in response to a state of the pulse width-modulated signal such that only complete periods of the periodic signal are supplied to the control input of the charge pump;
in combination with all the other claimed limitations; and
in view of Remarks 10/19/2021, bottom figure on page 13, and accompanying discussion on pages 13-14.
	Claims 2-14 are allowed for depending from Claim 1.


said second circuit comprising: 
a logic circuit having a first input configured to receive the activation signal, a second input configured to receive the periodic signal, and an output coupled to the control input of the charge pump; 
in combination with all the other claimed limitations.
Claims 16-21 are allowed for depending from Claim 15.

Regarding Claim 22, the prior art does not disclose, teach or suggest a device, comprising: 
a second circuit configured to selectively pass a second signal having a fixed pulse width as a control signal to a control input of the charge pump in response to logic states of the first signal, where: 
the control signal is equal to the second signal in response to a first logic state of the first signal; 
the control signal is in a not asserted logic state in response to a second logic state of the first signal; 
in response to a change of the first signal from a first logic state to a second logic state, the control signal remains equal to the second signal until an end of a current period of the second signal after which it is in the not asserted logic state; and 

in combination with all the other claimed limitations.  
Claims 23-29 are allowed for depending from Claim 22.

Regarding Claim 30, “Independent claim 30 is the combination of objected to dependent claim 7 and base claim 1.”  Remarks 08/06/2021, p. 11.  Thus, Claim 30 is allowed for similar reasons as previously stated for claim 7 in the Non-Final Rejection 05/18/2021, p. 12, the prior art does not disclose, teach or suggest a device, comprising: wherein a frequency of the pulse width-modulated signal is less than a frequency of the periodic signal;
in combination with all the other claimed limitations.
Claims 31-42 are allowed for depending from Claim 30.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197.  The examiner can normally be reached on Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DIANA J. CHENG/           Examiner, Art Unit 2849